Title: Indenture between Alexander Hamilton of the First Part and Richard Harison and Aaron Ogden of the Second Part, [1 July 1801]
From: Hamilton, Alexander,Harison, Richard,Ogden, Aaron
To: 


[New York, July 1, 1801]
This Indenture made the first day of July in the year of our lord One thousand Eight hundred and one between Alexander Hamilton of the City of New York counsellor at law of the first part and Richard Harrison of the same City and Aaron Ogden of Elizabeth Town in the State of New Jersey, counsellors at law and Trustees for Louis and Mary Le Guen pursuant to their Antenuptial Contract of the other part Witnesseth That the said Alexander Hamilton for and in consideration of One Dollar to him in hand paid by the said Richard and Aaron or one of them (the receipt whereof is hereby acknowleged) hath granted bargained sold aliened released and confirmed and by these presents doth grant bargain sell alien release and confirm unto the said Richard Harrison and Aaron Ogden their heirs and assigns as joint tenants and not as tenants in common All that part which lies Eastward of the Bloomingdale Road of a certain lot or parcel of land in an Indenture bearing date the fifteenth day of January in the year One thousand seven hundred and Ninety Nine made between Samuel Kelly and Johanna his wife of the one part and the aforesaid Jacob Schieffelin of the other part thus described “All that certain lot of land lying and being at Haerlem in the seventh ward of the City of New York aforesaid containing thirty four acres (or more if the same shall on survey be found to exceed that quantity) being the South Westermost half part of lot Number six or thirty three morgan lot and is bounded as follows to Wit Northerly by the Northermost half part of said lot Number six late in the possession of Lieutenant Colonel John Maunsel now in the possession of Doctor Bradhurst Westerly by the North River Southerly by the land late of Aaron Bussing now of  Mott and Easterly by the land of John Meyer, and which part of said lot hereby granted according to a survey thereof by Benjamin Taylor City Surveyor is bounded Eastwardly by a line North thirty Nine degrees East Nine chains and Eighty five links Westwardly by a line So[u]th fifty Eight degrees and thirty minutes West Ten chains and forty five links being the Eastwardly site of the said Bloomindale road Northwardly by a line North thirty nine degrees West thirteen chains and seventy links Southwardly by a line South forty one degrees East seventeen Chains and seventeen links and contains fifteen acres one rood and ten perches be the same more or less also another piece or parcel of land adjoining thereto on the North Eastwardly side thereof purchased by the said Alexander Hamilton of the aforesaid Doctor Bradhurst Together with all and singular the houses outhouses Stables Barns gardens orchards fences woods underwoods Waters Water courses passages profits commodities privileges hereditaments and appurtenances thereunto belonging or in any wise appertaining including a proportional share and right of in and to the common of Haerlem and the use and privilege in common with the said Jacob Schieffelin of a road to the North River now laid out and running through the remainder of the said lot still in the seizin and occupation of the said Jacob Schieffelin And the Reversion and Reversions Remainder and Remainders Rents issues and profits thereof And all the Estate right title interest property possession claim and demand in law and Equity of the said Alexander Hamilton his heirs and Assigns of in and to the same To have and to hold the said part of the said lot of land and other the premisses aforesaid unto the said Richard Harrison and Aaron Ogden Trustees as aforesaid and to their heirs and assigns to the only proper use and benefit of them the said Richard Harrison and Aaron Ogden their heirs and Assigns for ever as Joint tenants and not as tenants in common in trust nevertheless for the purposes of the Antenuptial Contract aforesaid. And the said Alexander Hamilton for himself his heirs and assigns doth hereby covenant grant and agree to and with the said Richard Harrison and Aaron Ogden their heirs and assigns that they shall at all times hereafter peaceably and quietly have hold use occupy possess and enjoy the pieces or parcels of land and premisses abovementioned to have been to them granted without the let suit trouble hindrance or molestation of any person or persons whomsoever freely and clearly exonerated and discharged of from and against every gift grant mortgage judgment or other encumbrance whatsoever heretofore had made executed or acknowleged and that he the said Alexander Hamilton the said premisses unto the said Richard Harrison and Aaron Ogden their heirs and assigns against all every person and persons whomsoever shall and will warrant and forever defend. Provided always nevertheless and these presents and the Estate hereby granted shall be and are upon this express condition that if he the said Alexander Hamilton his heirs Executors or Administrators or Assigns or any of them shall and do well and truly pay and satisfy unto the said Richard Harrison and Aaron Ogden their heirs Executors or Administrators within one year from the date hereof the just and full sum of Five thousand Dollars with lawful interest from the date hereof according to the condition of a certain obligation bearing even date here—with then these presents and the estate hereby granted and every thing herein contained shall utterly cease and determine and become and be void. In Testimony Whereof the parties to these presents have interchangeably subscribed and set their hands and seals the day and year first above written.
Alexander Hamilton
Sealed and delivered
in the presence of
Josiah Hedden
Samuel Burrill
